DETAILED ACTION

Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities:  
Near the end of each of these independent claims, the “wherein the selecting” clause includes 3 “selecting” steps.  The first two of these start with “selecting the first local cloud computing resource” and “selecting the second local cloud computing resource”.  However, these cloud computing resources are claimed as “a first cloud computing resource” and “a second cloud computing resource” (without the modifier “local”) earlier in the claims and in all of the dependent claims.  The claims should be amended to make these phrases consistent throughout the claims.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,405,860 (herein called “the ’860 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’860 Patent.
Regarding claim 1 of the present application, claim 1 of the ’860 Patent discloses a method, performed by a system of a wireless communication network, for handling cloud computing resources, the wireless communication network comprising a first access subnetwork providing wireless access to wireless communication devices residing in a first geographic area, a second access subnetwork providing wireless access to wireless communication devices residing in a second geographic area, a first cloud computing resource connected to the first access subnetwork, and a second cloud computing resource connected to the second access subnetwork (see 19:25-35), and a central cloud computing resource connected to the first and second access subnetworks (see 19:61-63), the method comprising: 
obtaining mobility information over a time period for a plurality of wireless communication devices having wireless access to the communication network, the mobility information comprising information of when, during the time period, each of the plurality of wireless communication devices has wireless access to the communication network via the first access subnetwork and when each of the plurality of wireless communication devices has wireless access to the communication network via the second access subnetwork (see 19:37-46); 
selecting which of the first or second cloud computing resource that is to serve each of the plurality of wireless communication devices based on the obtained mobility information of the plurality of wireless communication devices (see 19:47-51); 
sending an instruction to each of the plurality of wireless communication devices to connect to a server that is connected to the selected cloud computing resource for that wireless communication device, or, for each of the plurality of wireless communication devices, triggering routing of data directed towards the wireless communication device or originating from the wireless communication device to the selected cloud computing resource (see 19:52-60); 
allocating, based on the mobility information, each of the plurality of wireless communication devices to either a first class for local mobility in the first access subnetwork, a second class for local mobility in the second access subnetwork, or a global class for mobility in both the first and the second access subnetworks (disclosed in 19:67-20:16; the different sets (ones) of the devices selected for the first cloud computing resource, the second cloud computing resource, and the central cloud computing resource, are reasonably interpreted as classes (first, second, and global classes) to which the devices are allocated); and 
wherein the selecting comprises: 
selecting the first local cloud computing resource for wireless communication devices allocated to the first class (see 20:1-5); 
selecting the second local cloud computing resource for wireless communication devices allocated to the second class (see 20:6-10); and 
selecting the central cloud computing resource for wireless communication devices allocated to the global class (see 20:11-16).
Claim 1 of the ’860 Patent thus contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

Regarding claim 6 of the present application, claim 6 of the ’860 Patent discloses a system operable in a wireless communication network and configured for handling cloud computing resources, the wireless communication network comprising a first access subnetwork providing wireless access to wireless communication devices residing in a first geographic area, a second access subnetwork providing wireless access to wireless communication devices residing in a second geographic area, a first cloud computing resource connected to the first access subnetwork, a second cloud computing resource connected to the second access subnetwork (see 20:48-57), and a central cloud computing resource connected to the first access subnetwork and to the second access subnetwork (see 21:20-23), the system comprising: 
processing circuitry (see 20:59); 
memory containing instructions executable by the processing circuitry whereby the system is operative to (see 20:60-61): 
obtain mobility information over a time period for a plurality of wireless communication devices having wireless access to the communication network, the mobility information comprising information of when, during the time period, each of the plurality of wireless communication devices has wireless access to the communication network via the first access subnetwork and when, each of the plurality of wireless communication devices has wireless access to the communication network via the second access subnetwork (see 20:62-21:5); 
select which of the first or second cloud computing resource that is to serve each of the plurality of wireless communication devices based on the obtained mobility information of the plurality of wireless communication devices (see 21:6-10); 
send an instruction to each of the plurality of wireless communication devices to connect to a server that is connected to the selected cloud computing resource for that wireless communication device, or, for each of the plurality of wireless communication devices, trigger routing of data directed towards the wireless communication device or originating from the wireless communication device to the selected cloud computing resource (see 21:11-19); 
allocate, based on the mobility information, each of the plurality of wireless communication devices to either a first class for local mobility in the first access subnetwork, a second class for local mobility in the second access subnetwork, or a global class for mobility in both the first and the second access subnetwork (disclosed in 21:26-43; the different sets (ones) of the devices selected for the first cloud computing resource, the second cloud computing resource, and the central cloud computing resource, are reasonably interpreted as classes (first, second, and global classes) to which the devices are allocated); 
select the first local cloud computing resource for wireless communication devices allocated to the first class (see 21:28-32); 
select the second local cloud computing resource for wireless communication devices allocated to the second class (see 21:33-37); and 
select the central cloud computing resource for wireless communication devices allocated to the global class (see 21:38-43).
Claim 6 of the ’860 Patent thus contains every element and thus anticipates claim 6 of the present application.  Claim 6 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

Regarding claim 11 of the present application, claim 6 of the ’860 Patent discloses a non-transitory computer readable recording medium storing a computer program product for controlling (see 20:59-61) a system of a wireless communication network for handling cloud computing resources, the wireless communication network comprising a first access subnetwork providing wireless access to wireless communication devices residing in a first geographic area, a second access subnetwork providing wireless access to wireless communication devices residing in a second geographic area, a first cloud computing resource connected to the first access subnetwork, a second cloud computing resource connected to the second access subnetwork (see 20:48-57), and a central cloud computing resource connected to the first access subnetwork and to the second access subnetwork (see 21:20-23), the computer program product comprising program instructions which (see 20:59-61), when run on processing circuitry of the system, causes the system to: 
obtain mobility information over a time period for a plurality of wireless communication devices having wireless access to the communication network, the mobility information comprising information of when, during the time period, each of the plurality of wireless communication devices has wireless access to the communication network via the first access subnetwork and when, each of the plurality of wireless communication devices has wireless access to the communication network via the second access subnetwork (see 20:62-21:5); 
select which of the first or second cloud computing resource that is to serve each of the plurality of wireless communication devices based on the obtained mobility information of the plurality of wireless communication devices (see 21:6-10); 
send an instruction to each of the plurality of wireless communication devices to connect to a server that is connected to the selected cloud computing resource for that wireless communication device, or, for each of the plurality of wireless communication devices, trigger routing of data directed towards the wireless communication device or originating from the wireless communication device to the selected cloud computing resource (see 21:11-19); 
allocate, based on the mobility information, each of the plurality of wireless communication devices to either a first class for local mobility in the first access subnetwork, a second class for local mobility in the second access subnetwork, or a global class for mobility in both the first and the second access subnetwork (disclosed in 21:26-43; the different sets (ones) of the devices selected for the first cloud computing resource, the second cloud computing resource, and the central cloud computing resource, are reasonably interpreted as classes (first, second, and global classes) to which the devices are allocated); 
select the first local cloud computing resource for wireless communication devices allocated to the first class (see 21:28-32); 
select the second local cloud computing resource for wireless communication devices allocated to the second class (see 21:33-37); and 
select the central cloud computing resource for wireless communication devices allocated to the global class (see 21:38-43).
Claim 6 of the ’860 Patent thus contains every element and thus anticipates claim 11 of the present application.  Claim 11 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

Regarding claim 2 of the present application, claim 2 of the ’860 Patent discloses all of the claim limitations.  Therefore, claim 2 of the present application is similarly rejected under obviousness-type double patenting.  

Regarding claim 3 of the present application, claim 3 of the ’860 Patent discloses all of the claim limitations.  Therefore, claim 3 of the present application is similarly rejected under obviousness-type double patenting.  

Regarding claim 4 of the present application, claim 4 of the ’860 Patent discloses all of the claim limitations.  Therefore, claim 4 of the present application is similarly rejected under obviousness-type double patenting.  

Regarding claim 5 of the present application, claim 5 of the ’860 Patent discloses all of the claim limitations.  Therefore, claim 5 of the present application is similarly rejected under obviousness-type double patenting.  

Regarding claim 7 of the present application, claim 7 of the ’860 Patent discloses all of the claim limitations.  Therefore, claim 7 of the present application is similarly rejected under obviousness-type double patenting.  

Regarding claim 8 of the present application, claim 8 of the ’860 Patent discloses all of the claim limitations.  Therefore, claim 8 of the present application is similarly rejected under obviousness-type double patenting.  

Regarding claim 9 of the present application, claim 9 of the ’860 Patent discloses all of the claim limitations.  Therefore, claim 9 of the present application is similarly rejected under obviousness-type double patenting.  

Regarding claim 10 of the present application, claim 10 of the ’860 Patent discloses all of the claim limitations.  Therefore, claim 10 of the present application is similarly rejected under obviousness-type double patenting.  

Regarding claim 12 of the present application, claim 7 of the ’860 Patent discloses all of the claim limitations.  Therefore, claim 12 of the present application is similarly rejected under obviousness-type double patenting.  

Regarding claim 13 of the present application, claim 8 of the ’860 Patent discloses all of the claim limitations.  Therefore, claim 13 of the present application is similarly rejected under obviousness-type double patenting.  

Regarding claim 14 of the present application, claim 9 of the ’860 Patent discloses all of the claim limitations.  Therefore, claim 14 of the present application is similarly rejected under obviousness-type double patenting.  

Regarding claim 15 of the present application, claim 10 of the ’860 Patent discloses all of the claim limitations.  Therefore, claim 15 of the present application is similarly rejected under obviousness-type double patenting.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2019/0058767 to Chandramouli et al discloses a method for application relocation between clouds.  
U.S. Patent Application Publication 2015/0223190 to Backman et al discloses a method for determining a packet data network connection anchor point.  
U.S. Patent Application Publication 2019/0340876 to Northrup et al discloses a method for placing virtual geographic zone markers and tracking locations of devices at certain times of the day.
U.S. Patent Application Publication 2017/0220394 to Shim et al discloses a method for migrating a virtual machine for improving mobile user experience.  
U.S. Patent Application Publication 2015/0133144 to Haro et al discloses a method for providing connection source recommendations using a database of historic data on connectivity.
U.S. Patent Application Publication 2015/0120930 to Kamthe discloses a method for provisioning access point bandwidth based on predetermined events.
U.S. Patent Application Publication 2015/0088972 to Brand et al discloses a method of server selection for content distribution.
U.S. Patent Application Publication 2014/0279723 to McGavran et al discloses a mobile device with a predictive routing engine.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        November 22, 2022